Citation Nr: 1018625	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include dysthymic disorder, 
major depression, major depressive disorder, and 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from October 1972 to April 
1975.   

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the RO.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in June 2005.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

In September 2005 and October 2007, the Board remanded the 
matter on appeal for additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

A review of the record shows that, in response to a 
Supplemental Statement of the Case dated in June 2007, the 
Veteran requested a hearing with the Board at a local VA 
office.  See the June 2007 VA Form 9.  

In response to a Supplemental Statement of the Case dated in 
December 2009, the Veteran again requested to appear in 
person for a hearing with the Board.  See the Veteran's 
December 2009 statement.  The case was subsequently certified 
to the Board.  


It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  The importance of responding to 
a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2009), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  To ensure full compliance with due process 
requirements, a remand is required.  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicate steps to 
clarify the Veteran's recent request for 
a hearing with the Board and, if 
indicated, schedule him for an 
appropriate hearing at the earliest 
possible date.  38 U.S.C.A. § 7107 (West 
2002).  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2009).  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


